Name: 2001/501/EC: Council Decision of 25 June 2001 appointing a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament;  Europe
 Date Published: 2001-07-05

 Avis juridique important|32001D05012001/501/EC: Council Decision of 25 June 2001 appointing a Belgian alternate member of the Committee of the Regions Official Journal L 182 , 05/07/2001 P. 0055 - 0055Council Decisionof 25 June 2001appointing a Belgian alternate member of the Committee of the Regions(2001/501/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Ms NEYTS-UYTTEBROECK, notified to the Council on 11 June 2001,Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Guy VAN HENGEL is hereby appointed an alternate member of the Committee of the Regions in place of Ms NEYTS-UYTTEBROECK, for the remainder of her term of office, which runs until 25 January 2002.Done at Luxembourg, 25 June 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 28, 4.2.1998, p. 19.